UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 29, 2007 Alltel Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-499634-0868285 (Commission File Number) (IRS Employer Identification No.) One Allied Drive, Little Rock, Arkansas 72202 (Address of Principal Executive Offices, Including Zip Code) (501) 905-8000 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On August 29, 2007, Alltel Corporation (“Alltel”) issued a press release announcing that, at a special meeting, its stockholders had approved the proposal to adopt the previously announced merger agreement providing for the acquisition of Alltel by Atlantis Holdings LLC, an affiliate of private investment funds TPG Partners V, L.P. and GS Capital Partners VI Fund, L.P. A copy of Alltel’s press release is attached to this report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release dated August 29, 2007 of Alltel 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. ALLTEL CORPORATION By: /s/Sharilyn S. Gasaway Name: Sharilyn S. Gasaway Title: Executive Vice President - Chief Financial Officer Dated: August 29, 2007 3 EXHIBIT INDEX Exhibit No.Description Exhibit 99.1Press Release dated August 29, 2007 of Alltel 4
